FERGUSON, Judge
(concurring in part and dissenting in part):
I concur in part and dissent in part.
I agree that the record of Article 15 punishment imposed on this accused on September 16,1968, should not have been admitted in evidence against him, *475for the reasons set forth by the Chief Judge in his opinion. However, since the inadmissible Article 15 punishment was considered by all reviewing authorities to this level, in determining the appropriateness of the sentence, none of whom considered it as inadmissible, I believe this case should be returned to the Court of Military Review for reassessment of sentence. See my separate opinion in United States v Johnson, 19 USCMA 464, 469, 42 CMR 66 (1970). See also United States v Iacono, 19 USCMA 490, 42 CMR 92 (1970), and United States v Duron, 19 USCMA 563, 42 CMR 165 (1970).
I would reverse the decision of the Court of Military Review as to sentence and direct that a reassessment of the sentence be made by that court in light of the error noted above.